 

Exhibit 10.2

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into this 8th day of November, 2011 by and between Chad D. Winter, a resident of
the State of Minnesota (“Employee”), and Northern Oil and Gas, Inc., a Minnesota
corporation having its principal office at 315 Manitoba Avenue, Suite 200,
Wayzata, Minnesota (the “Company”).
 
WHEREAS, the Company is an oil and gas exploration and production company
headquartered in Wayzata, Minnesota, focused on drilling exploratory and
developmental wells in the Rocky Mountain regions of the United States;
 
WHEREAS, prior to this Agreement, Employee and the Company were parties to that
certain Employment Agreement, dated as of March 25, 2010 (the “Prior
Agreement”), governing the terms of Employee’s employment with the Company as
its Chief Financial Officer;
 
WHEREAS, in connection with the Company’s addition of a new Chief Financial
Officer, the parties desire to enter into this Agreement to amend and restate
the Prior Agreement in its entirety;
 
WHEREAS, during his employment with the Company, Employee will have access to
the Company’s confidential, proprietary and trade secret information.  Employee
and the Company agree that it is in the best interests of the Company to protect
its confidential, proprietary and trade secret information, to prevent unfair
competition by former employees following separation of their employment and to
secure cooperation from former employees with respect to matters related to
their employment with the Company; and
 
WHEREAS, Employee acknowledges that his receipt of benefits under this Agreement
depends on, among other things, his agreement to abide by the confidentiality,
non-competition, non-solicitation and other covenants contained in this
Agreement in Sections 8 and 9 below.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
agreements of the Company and Employee as set forth below, the Company and
Employee, intending to be legally bound, agree as follows:
 
1.           Employment; Services.  Effective as of December 12, 2011 (the
“Effective Date”), (i) Employee resigns his position as Chief Financial Officer
of the Company, (ii) the Company agrees to employ Employee in the role of Vice
President of Finance and (iii) Employee accepts such employment with the Company
on the terms and conditions set forth herein.  Employee shall perform all
activities and services as the Company’s Vice President of Finance, which shall
include such duties and responsibilities as the Company’s executive officers may
from time-to-time reasonably prescribe consistent with the duties and
responsibilities of the Vice President of Finance of the Company (the
“Services”).  Employee shall use his best efforts to make himself available to
render such Services to the best of his abilities.  The Services shall be
performed in a good professional and workmanlike manner by Employee, to the
Company’s reasonable satisfaction.
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Location.                      Employee’s position will be based at
the Company’s principal office, which is currently located at 315 Manitoba
Avenue, Suite 200, Wayzata, Minnesota.
 
3.           At-Will Relationship.  Employee’s employment with the Company shall
be entirely “at-will,” meaning that either Employee or the Company may terminate
such employment relationship at any time for any reason or for no reason at all,
subject to the provisions of this Agreement.    The date upon which Employee’s
termination of employment with the Company occurs is the “Termination Date.”
 
4.           Compensation. In consideration for Employee entering into this
Agreement with the Company and performing the Services required hereunder during
the Term, the Company shall provide Employee with the following compensation
while Employee is employed by the Company during the Term:
 
(a)           Salary.  The Company shall pay Employee an annualized base salary
according to this Section 4(a) (the “Salary”), which salary shall be payable to
Employee in accordance with the Company’s customary payroll
practices.  Employee’s annualized Salary shall initially be $244,000, subject to
future review and adjustment in the ordinary course of the Company’s business.
 
(b)           Annual Bonus.  For each calendar year during the Term Employee
shall be eligible to receive an annual incentive bonus in the discretion of the
Company’s Compensation Committee or Board based upon Employee meeting or
exceeding mutually agreed upon performance goals; provided, however, that
nothing herein shall obligate the Company to pay any bonus to Employee at any
time.
 
5.           Benefits.  In consideration for Employee entering into this
Agreement with the Company and performing the Services required hereunder during
the Term, the Company shall provide Employee with the following employee
benefits while Employee is employed by the Company during the Term:
 
(a)           Employee shall be entitled to participate in all such employee
benefit plans and programs of the Company as are provided from time to time by
the Company to employees of the Company at a similar level, to the extent that
Employee meets the eligibility requirements for each such individual plan or
program.  The Company provides no assurance as to the adoption or continuance of
any particular employee benefit plan or program for employees of the Company and
Employee’s participation in any such plan or program shall be subject to the
provisions, rules and regulations applicable thereto.
 
 (b)           Employee, Employee’s spouse and any eligible children of Employee
(the “Employee’s Family”) shall be entitled to participate in health,
hospitalization, disability, dental and other such health-related benefits
and/or insurance plans that the Company may have in effect from time-to-time and
provided the Employee and Employee’s Family meets the eligibility requirements
for each such individual plan or program, all of which insurance premiums shall
be paid by the Company on behalf of Employee and Employee’s Family. The Company
provides no assurance as to the adoption or continuance of any particular
health, hospitalization, disability, dental and other such health-related
benefits and/or insurance plans or programs and Employee and Employee’s Family’s
participation in any such plan or program shall be subject to the provisions,
rules and regulations applicable thereto.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Employee shall be entitled to vacation pursuant to such general
policies and procedures of the Company consistent with past practices as are
from time-to-time adopted by the Company.
 
(d)           Employee shall be reimbursed by the Company for all ordinary and
customary business expenses, including travel, communication costs and other
disbursements incurred by him, for and on behalf of the Company, in connection
with the provision of the Services required under this Agreement.  Employee
shall provide such appropriate documentation regarding such expenses and
disbursements as Company may reasonably require.  Reimbursement shall occur at
least once per month and must be paid no later than the end of the Company’s
taxable year following the taxable year in which such expenses are incurred.
 
6.           Amendment to Vesting Dates of Unvested Securities.  The terms of
any options, warrants, restricted stock, restricted stock units or other equity
interests in the Company (the “Securities”) held in the name of Employee, as
governed by the applicable grant agreements, board resolutions and plan
documents governing such Securities, are hereby amended such that any vesting
date of Securities that was scheduled to occur on or after January 1, 2012 shall
instead vest one year later (e.g. Securities scheduled to vest on February 1,
2012 shall instead vest on February 1, 2013).  The foregoing sentence shall have
no effect with respect to any vesting date on or before December 31, 2011.
 
7.           Rights Upon Termination of Employment.
 
(a)           If Employee’s employment with the Company is terminated by the
Company or Employee for any reason, then: (A) the Company shall pay to Employee
or his beneficiary or his estate, as the case may be, Employee’s Salary through
the Termination Date, (B) the Company shall pay any unpaid expense reimbursement
that might have accrued prior to the Termination Date; (C) any Securities held
in the name of Employee, or any portion thereof, may be exercised to the extent
Employee was entitled to do so as of the Termination Date in accordance with the
terms of the applicable grant agreements and plan document(s) governing such
Securities; and (D) unless such termination was by the Company for Cause (as
defined below), Employee and Employee’s Family shall have the right for two
years after the Termination Date to continue to participate in the Company’s
benefit plans described in Section 5(b) above, with the Company continuing to
pay all applicable insurance premiums (provided the Employee and Employee’s
Family meets the eligibility requirements for each such individual plan or
program).


(b)           In the event of termination of Employee’s employment, the sole
obligation of the Company shall be its obligation to make the payments called
for by Section 7(a) hereof, and the Company shall have no other obligation to
Employee or to his beneficiary or his estate, except for compensation earned for
services performed through the Termination Date or as otherwise provided by law,
under the terms of any other applicable agreement between Employee and the
Company or under the terms of any employee benefit plans or programs then
maintained by the Company in which Employee participates.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(c)           Notwithstanding the foregoing provisions of this Section 7, the
Company shall not be obligated to provide the consideration under Section
7(a)(D) hereof unless Employee shall have signed a release of claims in favor of
the Company in a form to be prescribed by the Company, all applicable
consideration periods and rescission periods provided by law shall have expired
and Employee is in strict compliance with the terms of this Agreement as of the
dates of any payments.


(d)           Cause. Termination of Employee for “Cause” shall mean any of the
following acts by Employee:
 
(i)            an intentional act of fraud, embezzlement, theft or any other
material violation of law:
 
(ii)            intentional damage to the Company’s assets;
 
(iii)            the willful and continued failure to substantially perform
required duties for the Company (other than as a result of incapacity due to
physical or mental illness); or
 
(iv)            willful conduct that is demonstrably and materially injurious to
the Company, monetarily or otherwise.


8.           Confidential Information.
 
(a)           Employee shall maintain the confidentiality of all trade secrets,
(whether owned or licensed by the Company) and related or other interpretative
materials and analyses of the Company’s projects, or knowledge of the existence
of any material, information, analyses, projects, proposed joint ventures,
mergers, acquisitions, divestitures and other such anticipated or contemplated
business ventures of the Company, and other confidential or proprietary
information of the Company (“Confidential Information and Materials”) obtained
by Employee from the Company.
 
(b)           In the event that such Confidential Information and Materials are
memorialized on any computer hardware, software, CD-ROM, disk, tape, or other
media, Company shall have the right, subject to the rights of third parties
under contract, copyright, or other law, to view, use and copy for safekeeping
or backup purposes such Confidential Information and Materials.  During the
period of confidentiality, Employee shall make no use of such Confidential
Information and Materials for his own financial or other benefit, and shall not
retain any originals or copies, or reveal or disclose any Confidential
Information and Materials to any third parties, except as otherwise expressly
agreed by the Company.  Employee shall have no right to use the Company’s
corporate logos, trademarks, service marks, or other intellectual property
without prior written permission of the Company and subject to any limitations
or restrictions upon such use as the Company may require.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Upon expiration or termination of this Agreement, Employee shall
turn over to a designated representative of the Company all property in
Employee’s possession and custody and belonging to the Company.  Employee shall
not retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs or other documents relating in any way to the
affairs of the Company and containing Confidential Information and Materials
which came into Employee’s possession at any time during the term of Employee’s
employment with the Company.
 
(d)           Employee acknowledges that the Company is a public company
registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and that this Agreement may be subject to the filing requirements of the
Exchange Act.  Employee acknowledges and agrees that the applicable insider
trading rules and limitations on disclosure of non-public information set forth
in the Exchange Act and rules and regulations promulgated by the SEC shall apply
to this Agreement and Employee’s employment with the Company.  Employee (on
behalf of himself as well as his executors, heirs, administrators and assigns)
absolutely and unconditionally agrees to indemnify and hold harmless the Company
and all of its past, present and future affiliates, executors, heirs,
administrators, shareholders, employees, officers, directors, attorneys,
accountants, agents, representatives, predecessors, successors and assigns from
any and all claims, debts, demands, accounts, judgments, causes of action,
equitable relief, damages, costs, charges, complaints, obligations,
controversies, actions, suits, proceedings, expenses, responsibilities and
liabilities of every kind and character whatsoever (including, but not limited
to, reasonable attorneys’ fees and costs) in the event of Employee’s breach or
alleged breach of any obligation under the Exchange Act, any rules promulgated
by the SEC and any other applicable Federal or state laws, rules, regulations or
orders.
 
(e)           The foregoing obligations of confidentiality shall not apply to
any Confidential Information and Materials that: (i) are now or subsequently
become generally publicly known, other than as a direct or indirect result of
the breach by Employee of this Agreement, (ii) are independently made available
to Employee in good faith by a third party who has not violated a confidential
relationship with the Company, or (iii) are required to be disclosed by law or
legal process.  Employee understands and agrees that Employee’s obligations
under this Agreement to maintain the confidentiality of the Company’s
confidential information are in addition to any obligations of Employee under
applicable statutory or common law.  The parties agree that the provisions of
this Section 8 shall survive any termination of Employee’s employment with the
Company and this Agreement.
 
9.           Non-Competition and Non-Solicitation.
 
(a)           Employee agrees that he will not:
 
(i)           anywhere within the United States, engage, directly or indirectly,
alone or as a shareholder (other than as a holder of less than ten percent (10%)
of the common stock of any publicly traded corporation), partner, officer,
director, employee, consultant or advisor, or otherwise in any way participate
in or become associated with, any other business organization that is engaged or
becomes engaged in any business that is the same or substantially identical
business of the Company, or is directly competitive with, any business activity
that the Company is conducting at the time of the Employee’s termination or has
notified the Employee that it proposes to conduct and for which the Company has,
prior to the time of such termination, expended substantial resources (the
“Designated Industry”),
 
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)           divert to any competitor of the Company any customer of the
Company, or
 
(iii)           solicit any employee, contributor or faculty member of the
Company to change its relationship with the Company, or hire or offer employment
to any person to whom the Employee actually knows the Company has offered
employment.
 
(b)           Employee agrees to be bound by the provisions of this Section 9 in
consideration for the Company’s employment of Employee, payment of the
compensation and benefits provided under Section 4 and Section 5 above and the
covenants and agreements set forth herein.  The provisions of this Section 9
shall apply during the term of Employee’s employment with the Company and for a
period of one (1) year following termination of Employee’s employment with the
Company for any reason, whether such termination is at the initiative of
Employee or the Company or before or after expiration of the Term.  The parties
agree that the provisions of this Section 9 shall survive any termination of
Employee’s employment with the Company and this Agreement, Employee will
continue to be bound by the provisions of this Section 9 until their expiration
and Employee shall not be entitled to any compensation from the Company with
respect thereto except as provided under this Agreement.
 
(c)           Employee acknowledges that the provisions of this Section 9 are
essential to protect the business and goodwill of the Company.  If at any time
the provisions of this Section 9 shall be determined to be invalid or
unenforceable by reason of being vague or unreasonable as to area, duration or
scope of activity, this Section 9 shall be considered divisible and shall become
and be immediately amended to only such area, duration and scope of activity as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over the matter; and the Employee agrees that this Section 9
as so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.
 
10.           Non-Disparagement.  Both the Company and Employee agree that
neither they nor any of their respective affiliates, predecessors, subsidiaries,
partners, principals, officers, directors, authorized representatives, agents,
employees, successors, assigns, heirs or family members shall disparage or
defame any other party hereto relating in any respect to this Agreement, their
relationship or the Company’s employment of Employee.
 
11.           Notices.  Any notice required or permitted under this Agreement
shall be personally delivered or sent by recognized overnight courier or by
certified mail, return receipt requested, postage prepaid, and shall be
effective when received (if personally delivered or sent by recognized overnight
courier) or on the third day after mailing (if sent by certified mail, return
receipt requested, postage prepaid) as follows:
 
As to Employee, at the Employee’s home address on file with the Company.
 
As to the Company:
 
Northern Oil and Gas, Inc.
Attn:  Chief Executive Officer
315 Manitoba Avenue – Suite 200
Wayzata, Minnesota 55391
 
 
 
6

--------------------------------------------------------------------------------

 
 
Either party may designate a different person to whom notices should be sent at
any time by notifying the other party in writing in accordance with this
Agreement.
 
12.           Survival of Certain Provisions.  Those provisions of this
Agreement which by their terms extend beyond the termination of this Agreement
(including all representations, warranties, and covenants of the parties) shall
remain in full force and effect and survive such termination or non-renewal.
 
13.           Severability.  Each provision of this Agreement shall be
considered severable such that if any one provision or clause conflicts with
existing or future applicable law, or may not be given full effect because of
such law, this shall not affect any other provision which can be given effect
without the conflicting provision or clause.
 
14.           Entire Agreement.  This Agreement contains the entire agreement
and understanding between the parties, and supersedes all prior agreements and
understandings relating to the subject matter hereof. There are no
understandings, conditions, representations or warranties of any kind between
the parties except as expressly set forth herein.
 
15.           Assignability.  Employee may not assign this Agreement to any
third party for whatever purpose without the express written consent of the
Company.  The Company may not assign this Agreement to any third party without
the express written consent of Employee except by operation of law, or through
merger, liquidation, recapitalization or sale of all or substantially all of the
assets of the Company, provided that the Company may assign this Agreement at
any time to an affiliate of the Company.  The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their respective
representatives, successors, and assigns.
 
16.           Headings.  The headings of the paragraphs and sections of this
Agreement are inserted solely for the convenience of reference.  They shall in
no way define, limit, extend, or aid in the construction of the scope, extent,
or intent of this Agreement.
 
17.           Waiver.  The failure of a party to enforce the provisions of this
Agreement shall not be construed as a waiver of any provision or the right of
such party thereafter to enforce each and every provision of this Agreement.
 
18.           Amendments.  No amendments of this Agreement shall be binding upon
the Company or Employee unless made in writing, signed by the parties hereto,
and delivered to the parties at the addresses provided herein.
 
19.           Governing Law.  This Agreement shall be governed by and construed
under the internal laws of the State of Minnesota, without regard to the
principles of comity and/or the applicable conflicts of laws of any state that
would result in the application of any laws other than the State of Minnesota.
 
 
7

--------------------------------------------------------------------------------

 
 
 
20.           Jurisdiction.  This Agreement, including the documents,
instruments and agreements to be executed and/or delivered by the parties
pursuant hereto, shall be construed, governed by and enforced in accordance with
the internal laws of the State of Minnesota, without giving effect to the
principles of comity or conflicts of laws thereof.  Employee and the Company
agree and consent that any legal action, suit or proceeding seeking to enforce
any provision of this Agreement shall be instituted and adjudicated solely and
exclusively in any court of general jurisdiction in Minnesota, or in the United
States District Court having jurisdiction in Minnesota and Employee and the
Company agree that venue will be proper in such courts and waive any objection
which they may have now or hereafter to the venue of any such suit, action or
proceeding in such courts, and each hereby irrevocably consents and agrees to
the jurisdiction of said courts in any such suit, action or
proceeding.  Employee and the Company further agree to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in said courts, and also agree that service of process or notice upon
them shall be deemed in every respect effective service of process or notice
upon them, in any suit, action, proceeding, if given or made (i) according to
applicable law, (ii) by a person over the age of eighteen (18) who personally
served such notice or service of process on Employee or the Company, as the case
may be, or (iii) by certified mail, return receipt requested, mailed to employee
or the Company, as the case may be, at their respective addresses set forth in
this Agreement.
 
21.           Counterparts and Electronic Signatures.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same Agreement.
 
22.           Taxes and Section 409A.  Company may withhold from any amounts
payable under this Agreement such federal, state and local income and employment
taxes as Company shall determine are required to be withheld pursuant to any
applicable law or regulation.  Employee shall be solely responsible for the
payment of all taxes due and owing with respect to wages, benefits, and other
compensation provided to him hereunder.
 
This Agreement and the compensation payable hereunder is intended to satisfy, or
be exempt from, the requirements of Section 409A(a)(2)(3) and (4) of the Code,
including current and future guidance and regulations interpreting such
provisions, and should be interpreted accordingly.
 
[Signature Page Follows]
 


 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
NORTHERN OIL AND GAS, INC.




By /s/ James R. Sankovitz                                                      
    By:  James R. Sankovitz
    Its:  Chief Operating Officer






EMPLOYEE:




  /s/ Chad D.
Winter                                                                
Chad D. Winter


 
9

--------------------------------------------------------------------------------

 

